Citation Nr: 0400803	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for entitlement to service connection 
for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from December 14, 1962, to 
January 17, 1963, and active duty for training from October 
1973 to March 1974.  He is a "veteran" based on his first 
period of service.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2003).  His second period of service was 
not, however, "active service."  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6 (2003).  Thus, appellant is not 
a "veteran of a period of war."  38 U.S.C.A. §§ 101(11), 
(12) (West 2002); 38 C.F.R. §§ 3.1(e), (f), 3.2 (2003).  
Hence, his continuing receipt of nonservice connected pension 
benefits warrants immediate review by the Regional Office.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  In a September 1994 decision, the RO determined that new 
and material evidence had not been received with which to 
reopen a claim for entitlement to service connection for a 
back disorder.  The RO notified the veteran of that decision 
and advised him of his right to appeal it, but he did not do 
so, and the decision became final.

2.  Evidence received since the September 1994 RO decision is 
cumulative, does not relate to a previously unestablished 
fact, or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since a 
September 1994 RO decision, so the claim for entitlement to 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Active service includes active duty for training 
only if a disability is incurred during a period thereof.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2003).  
To establish service connection, there must be evidence of an 
etiologic relationship, or link, between a current disability 
and events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303.

The veteran first claimed service connection for a back 
disorder in July 1980, more than six years after completing 
active duty for training.  

A December 1980 RO decision denied entitlement to service 
connection for a back disorder, and the veteran appealed, but 
an April 1982 Board decision also denied the claim.  The 
veteran sought to reopen the claim in July 1982, and an RO 
decision later that month again denied it.  He appealed, but 
a December 1984 Board decision also denied the claim.  He 
sought to reopen the claim again in June 1994, but a 
September 1994 RO decision found no new and material evidence 
with which to do so.  In a letter later that month, he was 
notified of the denial of his claim and advised of his right 
to appeal it, but he did not do so.  That September 1994 
decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 3.104(a) (2003).

Final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen the claim, VA must receive new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  "New and material evidence" is 
evidence not previously reviewed by VA adjudicators, that is 
neither cumulative nor duplicative, that relates to a 
previously unestablished fact necessary to substantiate the 
claim, and that raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied in September 1994, the evidence 
then of record included the veteran's service medical records 
which showed a November 1973 complaint of back pain after 
having been struck by a board.  There was tenderness to 
palpation, and limited forward flexion, but motor and sensory 
functions were normal.  X rays showed asymmetric posterior 
facets.  He was issued a profile, and did not, during the 
remainder of his active duty for training, seek medical 
attention for his back though he was seen for other unrelated 
complaints.

When the veteran first claimed entitlement to service 
connection for a back disorder, he was afforded a September 
1980 VA examination.  There he reported a back injury in 
service sustained while moving office furniture.  At the time 
of the 1980 VA examination he was a brick mason.  He 
complained of low back pain that developed with repetitious 
bending, prolonged standing, or walking; and which radiated 
down the left leg.  Physical examination resulted in a 
clinical assessment of chronic low back strain.

A March 1981 private examination noted that the veteran had 
had a motor vehicle accident in November 1980.  Following 
physical examination the diagnosis was lumbosacral strain, 
subsiding.

At a May 1981 hearing, his representative recognized the lack 
of continuity evidence, and indicated that he and the veteran 
would attempt to develop some.  However, the veteran 
testified that, save for an employment physical and November 
1980 treatment, he had not had examinations or treatment 
since he finished basic training in 1974.

In statements received in June 1981, the veteran and some of 
his friends and relatives contended that he injured his back 
in service and that it had bothered him since.

In October 1981, the RO advised the veteran that Dr. Best had 
not responded to a VA request for medical evidence.

In VA medical records dating from 1990, the veteran 
complained of low back pain that radiated to the left leg.  
After thorough examinations, including X rays that were 
negative and electromyography that showed neither peripheral 
neuropathy nor radiculopathy, examiners reported that there 
were symptoms, but no signs, of a low back disorder.  The 
diagnosis, on the last record, which was dated in November 
1990, was chronic low back pain with no objective findings.  
The veteran was referred to his private physician.

Evidence obtained pursuant to the veteran's 1994 application 
to reopen his claim included February 1992 VA X rays of the 
lumbar spine.  A September 1993 VA outpatient treatment 
record which reflected a diagnosis of degenerative joint 
disease.  November 1993 VA electromyography did not show 
radiculopathy, and the examiner said results were unchanged 
from the July 1990 study.

Evidence received since the September 1994 RO decision 
includes February 1995 VA electromyography that did not show 
evidence of radiculopathy, and the examiner said results were 
unchanged from the July 1990 and November 1993 studies.  The 
veteran was referred to the VA pain clinic.

Records from East Carolina School of Medicine, dated in 1995, 
were unrelated to complaints of back pain.

In a January 1996 outpatient treatment record by the VA pain-
psychiatry clinic, the Axis I diagnosis was dysthymic 
disorder and the Axis III diagnosis was "chronic pain 
syndrome."  In a "work statement" appended to the record, 
a VA staff psychiatrist said that, "Because of severe 
chronic pain and depression, patient is medically unable to 
do any type of work anywhere."

In connection with a claim for entitlement to VA pension, the 
veteran was afforded an April 1996 VA examination where the 
examiner noted a history of injury in service and persistent 
back pain since.  The examiner believed the veteran 
exaggerated low back symptoms.  Still, the examiner diagnosed 
a lumbar strain and history of degenerative joint disease.

A June 1996 VA magnetic resonance imaging showed minimal 
changes at L4-5.

At a June 1997 VA hearing, the veteran testified that he saw 
the Eastern Carolina Family Practice Center about every two 
weeks for back pain, and that doctors there prescribed pain 
medication for him.  Their records, dating from February 1995 
to August 1997, were obtained.  The earlier records reflect 
treatment for unrelated disorders, and show that 
prescriptions were issued for those disorders, but the 
veteran did not complain of back pain until September 1996 
when he said he injured his back while moving furniture in 
service and had had trouble with it since.  Subsequent 
records, dated to February 1997, show clinical findings 
related to back complaints, but no nexus opinion.  In July 
1997, the veteran again complained of back pain which he 
attributed to a puncture wound to the back he said he 
sustained in service.  None of the records from the Eastern 
Carolina Family Practice Center show that doctors reviewed 
the veteran's service medical records or his VA treatment 
records or that they addressed the etiology of his back pain.

At a December 1997 VA examination, the veteran related a 
history of a 1973 back injury.  Following physical 
examination the examiner diagnosed chronic pain syndrome with 
a normal examination.

VA treatment records dated from 1995 to 2002 show a pertinent 
diagnosis of a chronic pain syndrome, and a chronic 
lumbosacral strain.

At a May 2002 VA hearing, the veteran testified that he was 
discharged from service because of his back pain.  His 
service medical records do not, however, confirm his 
testimony, and other evidence of record, including a DD Form 
214, shows that he was discharged after completing active 
duty for training.  He also testified that he saw Dr. Andrew 
Best in 1974 or 1975 for treatment of back pain but, as 
indicated above, the RO tried unsuccessfully to get records 
from Dr. Best and advised the veteran of that fact in October 
1981.  The veteran said he had not tried to get records from 
Dr. Best, but that he would do so.

Later in November 2002, the veteran submitted a statement 
wherein he indicated that records from Dr. Best were not 
available.  He also submitted a November 1973 letter he had 
written his mother wherein he told of the back injury he 
sustained while moving office furniture.

In this case, the evidence needed to substantiate the claim 
is evidence that the veteran currently has a back disability 
that was incurred in service.  Assuming that the veteran has 
a current back disorder in view of the June 1996 magnetic 
resonance imaging scan, there is no medical evidence that he 
incurred a chronic back disorder in service.  This was a 
shortcoming in the veteran's claim in 1994, and evidence 
received sine then has not overcome that shortcoming.  In 
sum, the evidence received since the 1994 RO decision is 
cumulative, it does not relate to a previously unestablished 
fact, it does not raise a reasonable possibility of 
substantiating the claim.  This, it is not new and material, 
and the claim is not reopened.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted before the instant claim was filed.  
The VCAA prescribes VA duties to notify the claimant of 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

In a May 2002 letter, the veteran was notified of the 
evidence needed to substantiate his claim.  However, with 
regard to the duty to help him obtain evidence, that is a 
duty that VA has in connection with an original claim or a 
claim for an increased evaluation.  In a claim such as this, 
where he has previously had the advantage of VA's assistance, 
but the claim was nevertheless denied and the denial became 
final, the duty to assist does not arise until new and 
material evidence has been received with which to reopen the 
claim.  Elkins v. West, 12 Vet. App. 209, 219 (1999) (en 
banc).  Only then does the claim take on the character of an 
original claim, and VA has a duty to assist him in developing 
evidence in support thereof.  If the rule were otherwise, the 
concept of finality in the VA adjudication process would be a 
nullity.

In the absence of new and material evidence with which to 
reopen the claim, VA has no duty to assist the veteran 
further in obtaining relevant evidence.


ORDER

New and material evidence has not been received since 
September 1994, and the veteran's claim for entitlement to 
service connection for a back disorder is not reopened.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



